DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 7/9/21.  As directed by the amendment, claims 1, 5, 10, 12, 13 and 21 have been amended; claims 7, 9 and 20 has been cancelled, and claim 22 and 23 have been added.  Claims 1-6, 8, 10-19 and 21-23 are pending in this application.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e),was filed in this application after final rejection. Since this application is eligible for continued examinationunder 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of theprevious Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on4/16/21 has been entered. 



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such 


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

	Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8, 10, 11, 13, 14, 15, 16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carson US 20090282703 A1 (herein after Carson) in view of Medler US 4660305 A (herein after Medler) and Dana US 3893247 (herein after Dana).

Regarding claim 1, Carson discloses an article of footwear (paragraph 0027) comprising: a rigid heel (400, paragraph 0029) assembly attached to a sole (paragraph 0029); an audio transmission assembly (paragraph 0034 and 0035), comprising a transmitter disposed within the cavity (420); a microphone (paragraph 0034 and 0035) disposed in the cavity and operatively connected to the transmitter (paragraph 0034 and 0035), the microphone configured to capture an audio component of a performance produced by the article of footwear (paragraph 0034 and 0035,) and to convert the audio component of the performance into a digital audio signal (paragraph 0034 and 0035

[AltContent: arrow][AltContent: textbox (Rigid heel )][AltContent: arrow][AltContent: textbox (Slot)][AltContent: arrow][AltContent: textbox (Cavity)][AltContent: arrow][AltContent: arrow][AltContent: textbox (End cap)]
    PNG
    media_image1.png
    736
    439
    media_image1.png
    Greyscale


However, Carson is silent to wherein the transmitter wirelessly transmits the digital audio signal to a receiver.  

Medler discloses wherein the transmitter wirelessly transmits the digital audio signal to a receiver (Col. 2 lines 17-29, Col 3, lines 52-63, Figures 1 -4).  

Medler is analogous art to the claimed invention as it relates to footwear with mechanized devices in the heel.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the heel of Carson, having a transmitter being capable of wirelessly transmitting the digital audio signal to a remote receiver, as taught by Medler in order to amplify the sounds of the performer.  The substitution of one transmitter for another would be a simple modification to obtain predictable results, to better amplify the sound of the performance of the wearer for the audience.

However, Medler and Carson do not specifically disclose a cavity within the rigid heel assembly having an open end, the open end opening to an arch of the sole. 

Dana teaches a cavity within the rigid heel assembly having an open end (as seen in annotated Figure 1 and 2 – the covering that covers the opening in to the cavity), the open end opening to an arch of the sole (as seen in annotated Figure 1 and 2).
[AltContent: textbox (Rigid heel containing a cavity, an open end facing the inside of the arch, which also includes a plate covering the opening.)]
[AltContent: textbox (The heel having a covering, to cover the open end of the cavity holding the device in the heel.)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (A covering, to cover the access to the opening to the cavity in the heel.)][AltContent: arrow][AltContent: textbox (Cavity)]
    PNG
    media_image2.png
    262
    486
    media_image2.png
    Greyscale

[AltContent: textbox (Rigid heel assembly with an opening, the open end of the opening to the cavity in the arch of the sole. )][AltContent: arrow]
    PNG
    media_image3.png
    458
    528
    media_image3.png
    Greyscale


Dana is analogous art to the claimed invention as it relates to footwear with devices within the heel of the shoe.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the location of the opening for the audio system of Carson and Medler discloses, with an opening on the inside arch facing portion of the shoe sole, as taught by Dana in order to form a discreet location to hold the audio transmission system.  The changing of one location of the opening for another would be a simple substitution to obtain predictable results, forming a discreet location to hold the audio transmission system that is adjacent to the taps in order to best amplify the sounds during a performance.

Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have moved the opening from the side to on the heel on the inside of the arch, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse,181F 2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 4, the modified article of footwear of the combined references discloses the article of footwear is a tap shoe (Abstract of Medler).  

Regarding claim 5, the modified article of footwear of the combined references discloses wherein the microphone is disposed between the heel assembly and a toe portion of the sole (paragraph 0034 and 0035 of Carson).

Regarding claim 6, the modified article of footwear of the combined references discloses wherein the audio transmission assembly (paragraph 0034 and 0035 of Carson) further comprises a power source (paragraph 0034 and 0035 of Carson) disposed within the cavity and operatively connected to the microphone and audio transmission assembly (paragraph 0034 and 0035 of Carson).  

Regarding claim 8, the modified article of footwear of the combined references discloses wherein a gap is disposed between a top surface of the cavity and the audio transmission assembly (as seen in Figures 4-6, paragraph 0034 and 0035 of Carson).  

Regarding claim 10, the modified article of footwear of the combined references discloses wherein the sole is leather (13 of Dana).  

Regarding claim 11, the modified article of footwear of the combined references discloses further comprising a receiver (as seen in Figures 1-4, paragraph 0034 and 0035 of Carson) disposed within the cavity configured to receive a control signal from a backstage transmitter (as seen in Figures 1-4, paragraph 0034 and 0035 of Carson).  

Regarding claim 13, Carson discloses an article of footwear (paragraph 0027) comprising: a rigid heel (400, paragraph 0029) assembly attached to the article of footwear (paragraph 0029); a microphone (paragraph 0034 and 0035) a microphone (paragraph 0034 and 0035), wherein the microphone is housed on an underside of the footwear (400, paragraph 0029, as seen in Figures 4, 5 and 6),  the microphone being secured in the microphone retainer (paragraph 0034 and 0035); a transmitter (paragraph 0034 and 0035) disposed within the cavity (paragraph 0034 and 0035), and a power source disposed within the cavity and adapted to provide power to the microphone and the transmitter (paragraph 0034 and 0035).

However, Carson is silent to the microphone configured to capture an audio component of a performance produced by the article of footwear and configured to convert the audio component of the performance into a digital audio signal, producing an audio component for a performance, retainer that extends from the end cap towards a toe portion of the article of footwear; the transmitter configured to transmit the digital audio signal of the audio component of the performance to a backstage receiver.

Medler discloses the microphone configured to capture an audio component of a performance produced by the article of footwear and configured to convert the audio component of the performance into a digital audio signal (Col. 2 lines 17-29, Col 3, lines 52-63, as seen in Figures 1 -4), producing an audio component for a performance (as seen in Figures 1 -4) retainer that extends from the end cap towards a toe portion of the article of footwear (as seen in Figures 1 -4); the transmitter configured to transmit the digital audio signal of the audio component of the performance to a backstage receiver (as seen in Figures 1 -4).

Medler is analogous art to the claimed invention as it relates to footwear with mechanized devices in the heel.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the heel of Carson, having the microphone configured to capture an audio component of a performance produced by the article of footwear and configured to convert the audio component of the performance into a digital audio signal, as taught by Medler in order to amplify the sounds of the performer.  The modification of one audio system for another would be a simple modification to obtain predictable results, to better amplify the sound of the performance of the wearer for the audience.

However, Carson and Medler do not specifically disclose a cavity within the rigid heel assembly having an open end; an end cap coupled to the rigid heel assembly and covering the open end of the cavity.Atty. Dkt. No. 3804.0020000-4-MSG Sports and Entertainment, LLCSupplemental Amendment and ReplyApplication No. 15/203,734

Dana teaches a cavity within the rigid heel assembly having an open end (as seen in annotated Figure 1 and 2); an end cap/covering coupled to the rigid heel assembly and covering the open end, and covering the opening into  the cavity (as seen in annotated Figure 1 and 2).Atty. Dkt. No. 3804.0020000-4-MSG Sports and Entertainment, LLCSupplemental Amendment and ReplyApplication No. 15/203,734

Dana is analogous art to the claimed invention as it relates to footwear with devices within the heel of the shoe.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the location of the opening for the audio system of Carson and Medler discloses, with an opening on the inside arch facing portion of the shoe sole, as taught by Dana in order to form a discreet location to hold the audio transmission system.  The changing of one location of the opening for another would be a simple substitution to obtain predictable results, forming a discreet location to hold the audio transmission system that is adjacent to the taps in order to best amplify the sounds during a performance.

Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have moved the opening from the side to on the heel on the inside of the arch, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse,181F 2d 1019, 86 USPQ 70 (CCPA 1950). Especially, as it would prevent the opening from 

However, while Carson, Medler and Dana disclose the microphone being placed at an angle in the footwear, the combined references are silent to wherein the microphone retainer angles the microphone at an angle between about 20 degrees and 70 degrees off horizontal.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the combined microphone of Carson, Medler and Dana at an angle between 20 degrees and 70 degrees off horizontal in order to arrange the components of the audio transmission assembly to suit the user’s needs, since it has been held that shifting the position of the microphone would not modify the operation of the device.

Regarding claim 14, the modified article of footwear of the combined references discloses wherein the microphone retainer angles the microphone at an angle about 40 degrees off horizontal. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the combined microphone of Carson, Medler and Dana at an angle about 40 degrees off horizontal in order to arrange the components of the audio transmission assembly to suit the user’s needs, since it has been held that shifting the position of the microphone would not modify the operation of the device.

Regarding claim 15, the modified article of footwear of the combined references discloses wherein a front face of the microphone retainer has a slot (405 of Carson), wherein the slot secures the microphone in the microphone retainer (paragraph 0034 and 0035, and as seen in 4-6 of Carson), and wherein the microphone retainer is disposed between the heel assembly and the toe portion of the article of footwear (paragraph 0034 and 0035, and as seen in 4-6 of Carson).  

Regarding claim 16, the modified article of footwear of the combined references discloses wherein a bottom face of the endcap (425 of Carson) defines access to the cavity to enable access to the device within the heel to, for example, recharge the power source. 

Regarding claim 21, Carson discloses an article of footwear (paragraph 0027) comprising: a rigid heel (400, paragraph 0029) assembly attached to the article of footwear (paragraph 0034 and 0035); an audio transmission assembly (paragraph 0034 and 0035, as seen in Figure 11 and 12), and a microphone (paragraph 0034 and 0035, as seen in Figure 11 and 12). 

However, Carson does not specifically disclose a tap attached to the article of footwear wherein the tap increases the sound created when the footwear strikes a surface.

Medler discloses a tap (20h and 20t) attached to the article of footwear (Abstract, as seen in annotated Figures 1), wherein the tap increases the sound created when the footwear strikes a surface (Abstract). comprising a transmitter disposed within the cavity (Col. 2 lines 17-29, Col 3, lines 52-63, as seen in Figures 1 -4); operatively connected to the audio transmission assembly and configured to convert an audio component of a performance into a digital audio signal (Col. 2 lines 17-29, Col 3, lines 52-63, as seen in Figures 1 -4), wherein the transmitter wirelessly transmits the digital audio signal to a backstage receiver (Col. 2 lines 17-29, Col 3, lines 52-63, as seen in Figures 1 -4).  

Medler is analogous art to the claimed invention as it relates to footwear with mechanized devices in the heel.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the heel of Carson, having a tap attached to the article of footwear wherein the tap increases the sound created when the footwear strikes a surface, as taught by Medler in order to amplify the sounds of the performer.  The substitution of one tap location for another would be a simple modification to obtain predictable results, to better amplify the sound of the performance of the wearer for the audience.

However, Carson and Medler does not specifically disclose a cavity within the rigid heel assembly having an open end, the open end opening to an arch of the article of footwear.

Dana teaches a cavity within the rigid heel assembly having an open end (as seen in annotated Figure 1 and 2), the open end opening to an arch of the article of footwear (as seen in annotated Figure 1 and 2).

Dana is analogous art to the claimed invention in that it provides a cavity within the rigid heel assembly having an open end (as seen in annotated Figure 1 and 2), the open end opening to an arch of the article of footwear (as seen in annotated Figure 1 and 2).

Dana is analogous art to the claimed invention as it relates to footwear with devices within the heel of the shoe.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the opening within the heel of Carson and Medler discloses, with the opening on the inside arch facing portion of the shoe sole, as taught by Dana in order to protect the audio system from dirt and debris preventing the outside wall of the heel catching on things.  The changing of one location of the opening for another would be a simple substitution to obtain predictable results, forming a discreet location to hold the audio transmission system that is adjacent to the taps in order to best amplify the sounds during a performance. 

Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have moved the opening from the side to on the heel on the inside of the arch, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse,181F 2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 22, the modified article of footwear of the combined references discloses wherein the receiver is a backstage receiver (50, as seen in Figure 1 and 4 of Medler).  

Regarding claim 23, the modified article of footwear of the combined references discloses further comprising a second tap (20h of Medler), the second tap attached to the rigid heel assembly (as seen in Figure 2 of Medler).

Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Carson US 20090282703 A1 (herein after Carson) in view of Medler US 4660305 A (herein after Medler) and Dana US 3893247 (herein after Dana), as applied to claim 1 above, in view of Lebo US 20040088884 (herein after Lebo).
Regarding claim 2, the article of footwear of the combined references disclose all the limitations of claim 2 except they do not disclose the rigid heel assembly is manufactured from acrylonitrile butadiene styrene (ABS) plastic material.
Lebo discloses a shoe with a top surface and bottom surface and an anchoring mechanism between the top and bottom surfaces and the use of acrylonitrile butadiene styrene (ABS) plastic material (Paragraph 60 of Lebo).
The teachings of Carson, Medler and Dana and the teachings of Lebo having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of footwear of Carson, Medler and Dana by constructing the combined heel assembly out of acrylonitrile butadiene styrene as taught by Lebo in order to provide greater protection to the heel of the shoe, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carson US 20090282703 A1 (herein after Carson) in view of Medler US 4660305 A (herein after Medler) and Dana US 3893247 (herein after Dana), as applied to claim 1 above, in view of McDowell et al. US 20140109440 (herein after McDowell).
Regarding claim 3, the article of footwear of the combined references disclose all the limitations of claim 3 except they do not disclose the rigid heel assembly is formed of 3D printing.
McDowell discloses a shoe having sole portions that are interchangeable with one another and
the rigid heel assembly is formed of 3D printing (Paragraph 20 of McDowell).

The teachings of Carson, Medler and Dana and the teachings of McDowell are combinable because they are concerned with the same field of endeavor, footwear including a unique heel constructions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of footwear of Carson, Medler and Dana by constructing the combined heel assembly of Carson, Medler and Dana via 3D printing as taught by McDowell in order to create the heel using a rapid-manufacturing technique to speed up production.

Claims 12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carson US 20090282703 A1 (herein after Carson) in view of Medler US 4660305 A (herein after Medler) and Dana US 3893247 (herein after Dana), as applied to claim 1, 13 and 16 above, and further in view of Seiler US 8,644,967 (herein after Seiler).

Regarding claim 12, the article of footwear of the combined references disclose all the limitations of claim 12 except they do not disclose the audio transmission assembly further comprises a converter to convert the audio component of the performance to an RF frequency to transmit the digital audio signal of the audio of the performance.

Seiler discloses the audio transmission assembly (200 of Seiler) further comprises a converter to convert the audio component of the performance to an RF frequency to transmit the digital audio signal of the audio of the performance (Column 8, line 52-Column 9, line 2 of Seiler).

The teachings of Carson, Medler and Dana and the teachings of Seiler are combinable because they are concerned with the same field of endeavor, footwear including a unique heel constructions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of footwear of Carson, Medler and Dana by constructing the audio transmission assembly further comprising a converter to convert the audio component of the performance to an RF frequency to transmit the digital audio signal of the audio of the performance as taught by Seiler in order to provide better amplification of the tap performance.

Regarding claim 17, as best understood, the modified article of footwear of the combined references discloses the opening defined by the bottom face of the endcap (covering material of the sole and covering of 31 in Figure 7 of Seiler) enables a mini universal serial bus plug (33 of Seiler) to pass through the opening to enable recharging of the power source (Column 4, lines 38-44 of Seiler).

Regarding claim 18, the modified article of footwear of the combined references discloses a front face of the endplate (covering material of the sole and covering of 31 in Figure 7 of Seiler) defines an opening to enable a connection between the microphone (32 of Seiler) and the transmitter (31c of Seiler) and power source (31b; Column 5, lines 19-35 of Seiler).

Regarding claim 19, the modified article of footwear of the combined references discloses a top surface of the microphone retainer (interior of tongue part of assembly 200 of Seiler) has an arc-shape that angles downward off horizontal (Figure 7 of Seiler).

ARGUMENTS
Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732